Opinion issued March 14, 2006










     





In The
Court of Appeals
For The
First District of Texas




NO. 01-05-01038-CV
____________

IN RE NATIONAL UNION FIRE INSURANCE 
COMPANY OF PITTSBURGH, PA., Relator




Original Proceeding on Petition for Writ of Mandamus





MEMORANDUM OPINION
 
          The parties have filed a joint motion to dismiss relator’s petition for writ of
mandamus.  No opinion has issued.  Accordingly, the motion is granted, and the
mandamus is dismissed.  Our order, dated December 2, 2005, staying proceedings in
the lower court is withdrawn as moot.  All other pending motions are overruled as
moot.
 
PER CURIAM
Panel consists of Justices Taft, Higley, and Bland.